 

 

CORINDUS VASCULAR ROBOTICS, INC. 8-K [cvrs-8k_062316.htm]

Exhibit 10.1

 

CORINDUS VASCULAR ROBOTICS, INC.

 

Amended and Restated  

2014 Stock Award Plan

 

1.          Purpose. The purpose of the Corindus Vascular Robotics, Inc. Amended
and Restated 2014 Stock Award Plan is to provide a means through which the
Company and its Affiliates may attract and retain key personnel and to provide a
means whereby current and prospective directors, officers, employees,
consultants and advisors of the Company and its Affiliates can acquire and
maintain an equity interest in the Company, or be paid incentive compensation,
which may (but need not) be measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company and its
Affiliates and aligning their interests with those of the Company’s
stockholders.

 

2.          Definitions. The following definitions shall be applicable
throughout the Plan:

 

(a)           “Affiliate” “means with respect to any Person, any other Person
(other than an individual) that controls, is controlled by, or is under common
control with such Person. The term “control,” as used in this Plan, means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. “Controlled” and “controlling” have
meanings correlative to the foregoing.

 

(b)           “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, Dividend Equivalent, and Performance
Compensation Award granted under the Plan.

 

(c)           “Award Agreement” means any agreement or other instrument (whether
in paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company))
setting forth the terms of an Award that has been duly authorized and approved
by the Committee.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Cause” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company or one of its
Affiliates having “cause” to terminate a Participant’s employment or service, as
defined in any employment or consulting agreement between the Participant and
the Company or one of its Affiliates in effect at the time of such termination
or (ii) in the absence of any such employment or consulting agreement (or the
absence of any definition of “cause” contained therein), (A) the Participant’s
engagement in misconduct that is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued failure to substantially perform
duties as reasonably directed by the Company or the Participant’s material
violation of any material rule, regulation, policy or plan for the conduct of
any service provider to the Company or its Affiliates or its or their business,
(C) the Participant’s repeated dishonesty in the performance of his duties to
the Company or its Affiliates, or (D) the Participant’s commission of any act or
acts constituting any (x) fraud against, or misappropriation or embezzlement
from the Company or any of its Affiliates, (y) felony or any other crime
involving moral turpitude, or (z) offense that could result in jail sentence of
at least 30 days. Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

  

 

 

 

(f)            “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)         the sale or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are used for purposes of Sections 13(d)(3)
and 14(d)(2) of the Exchange Act) other than to an Affiliate;

 

(ii)        any person or group is or becomes the “beneficial owner” (as such
term is used for purposes of Rule 13d-3 and Rule 13d-5 under the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the Company’s then outstanding voting securities, including by way of
merger, consolidation or otherwise; provided, however that a Change in Control
shall not be deemed to occur by reason of an acquisition of the Company’s voting
securities by the Company or by an employee benefit plan (or a trust forming a
part thereof) maintained by the Company.

 

(iii)       during any period of twenty-four (24) months, individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided,
that any person becoming a director subsequent to the date hereof, whose
election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), or (iii) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A of the Code. The Committee shall have full and final
authority, which shall be exercised in its sole discretion, to determine
conclusively whether a Change in Control has occurred pursuant to the above
definition, and the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(h)           “Committee” means the Compensation Committee of the Board or
subcommittee thereof as may be appointed pursuant to Section 4(a), or such other
committee of the Board consisting of at least two people as the Board may
appoint to administer the Plan, or, if no such committee has been appointed by
the Board, the Board.

 

(i)             “Common Stock” means the common stock, par value $0.0001 per
share, of the Company (and any stock or other securities into which such common
stock may be converted or into which it may be exchanged).

 

(j)            “Company” means Corindus Vascular Robotics, Inc., a Delaware
corporation, and any successor thereto.

 

(k)           “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.

 

(l)             “Disability” means, in the case of a particular Award, unless
the applicable Award Agreement states otherwise, (i) the Company or one of its
Affiliates having cause to terminate a Participant’s employment or service on
account of “disability,” as defined in any employment or consulting agreement
between the Participant and the Company or one of its Affiliates in effect at
the time of such termination, or (ii) in the absence of any such employment or
consulting agreement, the complete and permanent inability by reason of illness
or accident to perform in all material respects his or her duties and
responsibilities to the Company and its Affiliates. Any determination of whether
Disability exists shall be made by the Committee in its sole discretion.

 

2

 

 

(m)          “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 10(b) of the Plan.

 

(n)           “Effective Date” means August 12, 2014, which was the date on
which the Plan was first approved by the stockholders of the Company.

 

(o)           “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.

 

(p)           “Eligible Person” means any (i) individual employed by the Company
or any of its Affiliates; (ii) director of the Company or any of its Affiliates;
or (iii) consultant or advisor to the Company or any of its Affiliates who may
be offered securities registrable on Form S-8 under the Securities Act, or any
other available exemption, as applicable.

 

(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor thereto. Any reference in the Plan to any section of
(or rule promulgated under) the Exchange Act shall be deemed to include any
rules, regulations or other interpretative guidance under such section or rule,
and any amendments or successor provisions to such section, rules, regulations
or guidance.

 

(r)            “Exercise Price” has the meaning given such term in Section 7(b)
of the Plan.

 

(s)            “Fair Market Value” means, as of any date, the value of a share
of Common Stock as determined by the Committee, in its discretion, subject to
the following:

 

(i)         If, on such date, Common Stock is listed on one or more established
U.S. national or regional securities exchanges, the Fair Market Value of a share
shall be the closing price of a share of Common Stock as quoted on such exchange
constituting the primary market for the shares, as reported in The Wall Street
Journal or such other source as the Company deems reliable (or, if no such
closing price is reported, the closing price on the last preceding date on which
such price of Common Stock is so reported).

 

(ii)        Notwithstanding clause (i) above, the Committee may, in its
discretion, determine the Fair Market Value of a share of Common Stock on the
basis of the opening, closing, or average of the high and low sale prices of a
share of Common Stock on such date or the preceding trading day, the actual sale
price of a Share, any other reasonable basis using actual transactions involving
shares of Common Stock as reported on an established U.S. national or regional
securities exchange, or on any other basis consistent with the requirements of
Section 409A of the Code.

 

(iii)       The Committee may vary its method of determining Fair Market Value
as provided in this Section for purposes of different provisions under the Plan.
The Committee may delegate its authority to establish Fair Market Value for
purposes of determining whether sufficient consideration has been paid to
exercise Options or SARs or for purposes of any other transactions involving
outstanding Awards.

 

(t)            “Immediate Family Members” shall have the meaning set forth in
Section 15(b) of the Plan.

 

3

 

 

(u)           “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

 

(v)           “Indemnifiable Person” shall have the meaning set forth in Section
4(e) of the Plan.

 

(w)           “Negative Discretion” shall mean the discretion authorized by the
Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

 

(x)           “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

 

(y)           “Option” means an Award granted under Section 7 of the Plan.

 

(z)           “Option Period” has the meaning given such term in Section 7(c) of
the Plan.

 

(aa)         “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to Section
6 of the Plan.

 

(bb)        “Performance Compensation Award” shall mean any Award designated by
the Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

 

(cc)         “Performance Criteria” shall mean the criterion or criteria that
the Committee shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Compensation Award
under the Plan.

 

(dd)        “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

 

(ee)         “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.

 

(ff)          “Performance Period” shall mean the one or more periods of time,
as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

 

(gg)        “Permitted Transferee” shall have the meaning set forth in Section
15(b) of the Plan.

 

(hh)        “Person” means a “person” as such term is used for purposes of 13(d)
or 14(d) of the Exchange Act, or any successor section thereto.

 

(ii)           “Plan” means the Corindus Vascular Robotics, Inc. Amended and
Restated 2014 Stock Award Plan.

 

4

 

 

(jj)            “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

 

(kk)         “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

 

(ll)           “Restricted Stock Unit” means an unfunded and unsecured promise
to deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.

 

(mm)    “SAR Period” has the meaning given such term in Section 8(b) of the
Plan.

 

(nn)        “Securities Act” means the Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of the Securities
Act shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.

 

(oo)         “SEC” means the Securities and Exchange Commission.

 

(pp)        “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

(qq)        “Stock Bonus Award” means an Award granted under Section 10(a) of
the Plan.

 

(rr)          “Strike Price” means, except as otherwise provided by the
Committee in the case of Substitute Awards, (i) in the case of a SAR granted in
tandem with an Option, the Exercise Price of the related Option, or (ii) in the
case of a SAR granted independent of an Option, the Fair Market Value on the
Date of Grant.

 

3.          Effective Date; Duration. The Plan shall be effective as of the
Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

4.          Administration.

 

(a)           The Committee shall administer the Plan. To the extent required to
comply with the provisions of Rule 16b-3 promulgated under the Exchange Act (if
the Board is not acting as the Committee under the Plan) or necessary to obtain
the exception for performance-based compensation under Section 162(m) of the
Code, as applicable, it is intended that each member of the Committee shall, at
the time he takes any action with respect to an Award under the Plan, be an
Eligible Director. However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan. The majority of the
members of the Committee shall constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present or acts approved
in writing by a majority of the Committee shall be deemed the acts of the
Committee.

 

5

 

 

(b)           Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award and any amendments thereto; (v) determine whether, to
what extent, and under what circumstances Awards may be settled or exercised in
cash, shares of Common Stock, other securities, other Awards or other property,
or canceled, forfeited, or suspended and the method or methods by which Awards
may be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

 

(c)           Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of the Company or any of its Affiliates the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election that is the responsibility of or that is allocated to the Committee
herein, and that may be so delegated as a matter of law, except for grants of
Awards to persons (i) who are non-employee members of the Board or otherwise are
subject to Section 16 of the Exchange Act or (ii) who are, or who are reasonably
expected to be, “covered employees” for purposes of Section 162(m) of the Code.

 

(d)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any of its Affiliates, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.

 

(e)           No member of the Board, the Committee, delegate of the Committee
or any officer, employee or agent of the Company (each such person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made in good faith with respect to the Plan or any
Award hereunder. Each Indemnifiable Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under the Plan or any Award Agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud, gross negligence or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law or by the Company’s Certificate of Incorporation or
Bylaws. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such Indemnifiable Persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws or as a
matter of law or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold them harmless.

 

6

 

 

(f)            Notwithstanding anything to the contrary contained in the Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under the Plan.

 

5.          Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)           The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonus
Awards, Dividend Equivalents and/or Performance Compensation Awards to one or
more Eligible Persons; provided, however, in no event shall the Committee grant
such Awards in respect of more than 8,000,000 shares of Common Stock to any
Participant in any fiscal year.

 

(b)           Subject to Section 12 of the Plan, the Committee is authorized to
deliver under the Plan 18,661,856 shares of Common Stock; provided, however, no
more than 18,661,856 shares of Common Stock may be issued upon the exercise of
Incentive Stock Options.

 

(c)           Shares of Common Stock used to pay the required Exercise Price or
tax obligations, or shares not issued in connection with the settlement of an
Option or SAR or that are used or withheld to satisfy tax obligations of the
Participant shall, notwithstanding anything herein to the contrary, be available
again for other Awards under the Plan. Shares underlying any Awards under this
Plan that are forfeited, cancelled, expire unexercised, or are settled in cash
will be available again for Awards under the Plan.

 

(d)           Shares of Common Stock delivered by the Company in settlement of
Awards may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.

 

6.          Eligibility. Participation shall be limited to Eligible Persons who
have entered into an Award Agreement or who have received written notification
from the Committee, or from a person designated by the Committee, that they have
been selected to participate in the Plan.

 

7.          Options.

 

(a)           Generally. Each Option granted under the Plan shall be evidenced
by an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award Agreement expressly states that the Option is intended to be an Incentive
Stock Option. Incentive Stock Options shall be granted only to Eligible Persons
who are employees of the Company or any “parent corporation” or “subsidiary
corporation” thereof within the meaning of Section 424(e) and 424(f),
respectively, of the Code, and no Incentive Stock Option shall be granted to any
Eligible Person who is ineligible to receive an Incentive Stock Option under the
Code. In the case of an Incentive Stock Option, the terms and conditions of such
grant shall be subject to and comply with such rules as may be prescribed by
Section 422 of the Code. If for any reason an Option intended to be an Incentive
Stock Option (or any portion thereof) shall not qualify as an Incentive Stock
Option, then, to the extent of such non-qualification, such Option or portion
thereof shall be regarded as a Nonqualified Stock Option appropriately granted
under the Plan.

 

7

 

 

(b)           Exercise Price. Except as otherwise provided by the Committee in
the case of Substitute Awards, the exercise price (“Exercise Price”) per share
of Common Stock for each Option shall not be less than 100% of the Fair Market
Value of such share (determined as of the Date of Grant); provided, however,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of the Company or any “parent corporation”
or “subsidiary corporation” thereof within the meaning of Section 424(e) and
424(f), respectively, of the Code, the Exercise Price per share shall not be
less than 110% of the Fair Market Value per share on the Date of Grant; and
provided, further, that a Nonqualified Stock Option may be granted with an
Exercise Price lower than that set forth herein if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) and Section 409A of the Code.

 

(c)           Vesting and Expiration. Options shall vest and become exercisable
in such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, that if the Option Period (other than
in the case of an Incentive Stock Option) would expire at a time when trading in
the shares of Common Stock is prohibited by the Company’s insider trading policy
(or Company-imposed “blackout period”), the Option Period shall be automatically
extended until the 30th day following the expiration of such prohibition;
provided, however, that the Option Period shall not exceed five years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any of its Affiliates; provided,
further, that notwithstanding any vesting dates set by the Committee, the
Committee may, in its sole discretion, accelerate the exercisability of any
Option.

 

(d)           Method of Exercise and Form of Payment. No shares of Common Stock
shall be delivered pursuant to any exercise of an Option until payment in full
of the Exercise Price therefor is received by the Company and the Participant
has paid to the Company an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld. Options that have
become exercisable may be exercised by delivery of written or electronic notice
of exercise to the Company in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock valued
at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); or (ii) by such other method as the
Committee may permit in its sole discretion, including without limitation: (A)
in other property having a fair market value on the date of exercise equal to
the Exercise Price, (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price, or (C) by a “net exercise” method whereby the Company
withholds from the delivery of the shares of Common Stock for which the Option
was exercised that number of shares of Common Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Common Stock for which
the Option was exercised. Any fractional shares of Common Stock shall be settled
in cash. Notwithstanding the foregoing, the Committee may, in its sole
discretion, implement a provision in Options providing that if, on the last day
that an Option may be exercised, the Participant has not then exercised such
Option, such Option shall be deemed to have been exercised by the Participant on
such last day and the Company shall make the appropriate payment to such
Participant after applying minimum required tax withholding.

 

8

 

 

(e)           Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or (B)
one year after the date of exercise of the Incentive Stock Option.

 

(f)            Compliance With Laws, etc. Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, or any
other applicable law or the applicable rules and regulations of the SEC or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded.

 

8.          Stock Appreciation Rights.

 

(a)           Generally. Each SAR granted under the Plan shall be evidenced by
an Award Agreement. Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. Any Option granted
under the Plan may include tandem SARs. The Committee also may award SARs to
Eligible Persons independent of any Option.

 

(b)           Vesting and Expiration. A SAR granted in connection with an Option
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. A SAR granted independent
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
“SAR Period”); provided, however, that notwithstanding any vesting dates set by
the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR.

 

(c)           Method of Exercise. SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(d)           Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee at the Date of Grant. Any fractional shares of
Common Stock shall be settled in cash.

 

9

 

 

9.          Restricted Stock and Restricted Stock Units.

 

(a)           Generally. Each grant of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award Agreement. Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b)           Book Entry and Stock Certificates; Escrow or Similar Arrangement.
Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued, or shall
cause share(s) of Common Stock to be registered in the name of the Participant
and held in book-entry form subject to the Company’s directions, and, if the
Committee determines that the Restricted Stock shall be held by the Company or
in escrow rather than delivered to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award Agreement, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock. To the extent shares
of Restricted Stock are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.

 

(c)           Vesting. The Restricted Period shall lapse in such manner and on
such date or dates determined by the Committee; provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the vesting of any Restricted Stock or
Restricted Stock Units.

 

(d)           Delivery of Restricted Stock and Settlement of Restricted Stock
Units.

 

(i)         Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award Agreement).

 

(ii)        Unless otherwise provided by the Committee in an Award Agreement,
upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, allow Participants to elect to defer the delivery of Common Stock
beyond the expiration of the Restricted Period in compliance with Section 409A
of the Code.

 

10

 

 

(e)           Legends on Restricted Stock. Each certificate representing
Restricted Stock awarded under the Plan shall bear a legend substantially in the
form of the following in addition to any other information the Company deems
appropriate until the lapse of all restrictions with respect to such Common
Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CORINDUS VASCULAR ROBOTICS, INC. AMENDED AND
RESTATED 2014 STOCK AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN
CORINDUS VASCULAR ROBOTICS, INC. AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD
AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF CORINDUS VASCULAR
ROBOTICS, INC.

 

10.        Stock Bonus Awards; Dividend Equivalents.

 

(a)           Stock Bonus Awards. The Committee may issue unrestricted Common
Stock, or other Awards denominated in Common Stock, under the Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Stock
Bonus Award granted under the Plan shall be evidenced by an Award Agreement.
Each Stock Bonus Award so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b)           Dividend Equivalents. Dividend Equivalents may be granted by the
Committee based on dividends declared on the Common Stock, to be credited as of
dividend payment dates during the period between the date an Award is granted to
a Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the Committee.
In addition, Dividend Equivalents with respect to an Award with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests. No Dividend Equivalent shall be payable with respect to any Award unless
specified by the Committee in the Award Agreement.

 

11.        Performance Compensation Awards.

 

(a)           Generally. The Committee shall have the authority, at the time of
grant of any Award described in Sections 7 through 10 of the Plan, to designate
such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary in the Plan, the Committee shall have
no obligation to grant any Award in the form of “performance-based compensation”
under Section 162(m) of the Code.

 

(b)           Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first ninety (90) days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code), the
Committee shall, with regard to the Performance Compensation Awards to be issued
for such Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence and record the same in
writing.

 

11

 

 

(c)           Performance Criteria. The Performance Criteria that will be used
to establish the Performance Goal(s) shall be based on the attainment of
specific levels of performance of the Company (and/or one or more of its
Affiliates, divisions or operational and/or business units, product lines,
brands, business segments, administrative departments or any combination of the
foregoing) and may include any of the following: (i) pre-tax income or after-tax
income; (ii) income or earnings including operating income, earnings before or
after taxes, interest, depreciation, amortization, and/or extraordinary or
special items; (iii) net income excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets and/or excluding
charges attributable to the adoption of new accounting pronouncements; (iv)
earnings or book value per share (basic or diluted); (v) return on assets (gross
or net), return on investment, return on capital, return on invested capital or
return on equity; (vi) return on revenues; (vii) cash flow, free cash flow, cash
flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (viii) economic value
created; (ix) operating margin or profit margin; (x) stock price or total
shareholder return; (xi) income or earnings from continuing operations; (xii)
cost targets, reductions and savings, expense management, productivity and
efficiencies; (xiii) operational objectives, consisting of one or more
objectives based on achieving progress in research and development programs or
achieving regulatory milestones related to development and or approval of
products; (xiv) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration or market share of one
or more products or customers, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions; or (xv) any combination
of the foregoing. Any one or more of the Performance Criteria may be stated as a
percentage of another Performance Criteria, or a percentage of a prior period’s
Performance Criteria, or used on an absolute, relative or adjusted basis to
measure the performance of the Company and/or one or more of its Affiliates as a
whole or any divisions or operational and/or business units, product lines,
brands, business segments, administrative departments of the Company and/or one
or more of its Affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first ninety (90) days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period and
thereafter promptly communicate such Performance Criteria to the Participant.

 

(d)           Modification of Performance Goal(s). In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining stockholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining stockholder approval. The Committee is authorized at any time
during the first ninety (90) days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code), or
at any time thereafter to the extent the exercise of such authority at such time
would not cause the Performance Compensation Awards granted to any Participant
for such Performance Period to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code, in its sole discretion, to
adjust or modify the calculation of a Performance Goal for such Performance
Period, based on and in order to appropriately reflect the following events: (i)
asset write-downs; (ii) litigation or claim judgments or settlements; (iii) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (iv) any reorganization and
restructuring programs; (v) extraordinary nonrecurring items as described in
Accounting Standards Codification Topic 225-20 (or any successor pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (vi) acquisitions or divestitures; (vii)
any other specific unusual or nonrecurring events, or objectively determinable
category thereof; (viii) foreign exchange gains and losses; (ix) discontinued
operations and nonrecurring charges; and (x) a change in the Company’s fiscal
year.

 

12

 

 

(e)           Payment of Performance Compensation Awards.

 

(i)         Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement and permitted under Section 162(m) of the Code, a
Participant must be employed by the Company or its Affiliates on the last day of
a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

 

(ii)        Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.

 

(iii)       Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

(iv)       Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance Period
that is payable in cash, the Committee may reduce or eliminate the amount of the
Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion, except as is otherwise provided in the Plan, to (A) grant
or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

 

(f)            Timing of Award Payments. Performance Compensation Awards granted
for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed.

 

12.        Changes in Capital Structure and Similar Events. In the event of (a)
any stock dividend, extraordinary cash dividend or other distribution (whether
in the form of securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any of its Affiliates, or the financial statements of the Company or
any of its Affiliates, or changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange or
inter-dealer quotation system, accounting principles or law, such that in either
case an adjustment is determined by the Committee in its sole discretion to be
necessary or appropriate, then the Committee shall make any such adjustments in
such manner as it may deem equitable, including without limitation any or all of
the following:

 

(i)          adjusting any or all of (A) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 

13

 

 

(ii)        subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code and the regulations thereunder, providing
for a substitution or assumption of Awards, accelerating the exercisability of,
lapse of restrictions on, or termination of, Awards or providing for a period of
time for exercise prior to the occurrence of such event; and

 

(iii)       subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code and the regulations thereunder, cancelling
any one or more outstanding Awards and causing to be paid to the holders
thereof, in cash, shares of Common Stock, other securities or other property, or
any combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per share of Common
Stock received or to be received by other stockholders of the Company in such
event), including without limitation, in the case of any outstanding Option or
SAR, a cash payment in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the shares of Common Stock
subject to such Option or SAR over the aggregate Exercise Price or Strike Price
of such Option or SAR, respectively (it being understood that, in such event,
any Option or SAR having a per share Exercise Price or Strike Price equal to, or
in excess of, the Fair Market Value of a share of Common Stock subject thereto
may be canceled and terminated without any payment or consideration therefor),
or, in the case of any outstanding Restricted Stock, Restricted Stock Unit,
Stock Bonus Award, or other Award denominated in Common Stock, a cash payment or
equity subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Award or the underlying shares of Common Stock
subject thereto.

 

For the avoidance of doubt, in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board (FASB) Statement of
Financial Accounting Standards Codification Topic 718, Stock Compensation), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

13.        Effect of Change in Control. Except to the extent otherwise provided
in an Award Agreement, in the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

 

(a)           the then outstanding Options and SARs shall become immediately
exercisable as of a time prior to the Change in Control;

 

(b)           the Restricted Period shall expire as of a time prior to the
Change in Control (including without limitation a waiver of any applicable
Performance Goals);

 

(c)           Performance Periods in effect on the date the Change in Control
occurs shall end on such date, and (i) determine the extent to which Performance
Goals with respect to each such Performance Period have been met based upon such
audited or unaudited financial information or other information then available
as it deems relevant and (ii) cause the Participant to receive partial or full
payment of Awards for each such Performance Period based upon the Committee’s
determination of the degree of attainment of the Performance Goals, or by
assuming that the applicable “target” levels of performance have been attained
or on such other basis determined by the Committee; and

 

(d)           cause Awards previously deferred to be settled in full as soon as
practicable.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

 

14

 

 

14.        Amendments and Termination.

 

(a)           Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that (i) no amendment to Section 4(e) shall apply with respect to any
action or omitted to be taken by an Indemnifiable Person under the Plan or any
Award Agreement prior to such amendment; (ii) no amendment to Section 14(b) (to
the extent required by the proviso in such Section 14(b)) shall be made without
stockholder approval and (iii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the shares of Common Stock may be listed or quoted or
to prevent the Company from being denied a tax deduction under Section 162(m) of
the Code); provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the written consent of the
affected Participant, holder or beneficiary.

 

(b)           Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the written consent of the affected Participant; provided, further, that
without stockholder approval, except as otherwise permitted under Section 12 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, and (ii) the Committee may not cancel any
outstanding Option or SAR in order to replace it with a new Option, SAR or other
Award, and the Committee may not take any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted.

 

(c)           Extension of Termination Date. If the exercise of the Option
following the termination of the Participant’s employment or service (other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, or any other requirements of
applicable law, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 7(c) and (ii) the
expiration of a period of 30 days after the termination of the Participant’s
employment or service during which the exercise of the Option would not be in
violation of such registration requirements or other applicable requirements.

 

(d)           Restriction on Grant of Awards. No Awards may be granted during
any period of suspension or after termination of the Plan, and in no event may
any Award be granted under the Plan after the tenth anniversary of the Effective
Date.

 

15.        General.

 

(a)           Award Agreements. Each Award under the Plan shall be evidenced by
an Award Agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
Disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee. The terms of any Award
issued hereunder shall be binding upon the executors, administrators,
beneficiaries, successors and assigns of the Participant.

 

15

 

 

(b)           Nontransferability.

 

(i)         Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any of its
Affiliates; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)        Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

 

(iii)       The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award Agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the satisfaction of any
applicable vesting conditions and consequences of the termination of the
Participant’s employment by, or services to, the Company or one of its
Affiliates under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option or SAR shall be exercisable by the Permitted
Transferee only if such Option or SAR has vested due to the Participant’s
satisfaction of the applicable vesting criteria and only to the extent, and for
the periods, specified in the Plan and the applicable Award Agreement.

 

(c)           Tax Withholding.

 

(i)         A Participant shall be required to pay to the Company or any of its
Affiliates, and the Company or any of its Affiliates shall have the right and is
hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.

 

(ii)        Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability by (A) the delivery of shares of
Common Stock owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability).

 

16

 

 

(d)           No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or any of its Affiliates, or other person, shall have
any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any of its Affiliates, nor shall it be construed as giving any Participant any
rights to continued service on the Board. The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award Agreement. By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award Agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

 

(e)           International Participants. With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expect to be) “covered employees” within the meaning of Section 162(m)
of the Code, the Committee may in its sole discretion amend the terms of the
Plan or outstanding Awards with respect to such Participants in order to conform
such terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or its Affiliates.

 

(f)            Designation and Change of Beneficiary. Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his death. A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

 

(g)           Termination of Employment/Service. Unless determined otherwise by
the Committee: (i) neither a temporary absence from employment or service due to
illness, vacation or leave of absence nor a transfer from employment or service
with the Company to employment or service with any of its Affiliates (or
vice-versa) shall be considered a termination of employment or service with the
Company or such Affiliate; and (ii) if a Participant’s employment with the
Company and its Affiliates terminates, but such Participant continues to provide
services to the Company and its Affiliates in a non-employee capacity (or
vice-versa), such change in status shall not be considered a termination of
employment with the Company and its Affiliates.

 

(h)           No Rights as a Stockholder. Except as otherwise specifically
provided in the Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock that are subject to
Awards hereunder until such shares have been issued or delivered to that person
or registered in the name of that person in book-entry form.

  

17

 

 

(i)            Government and Other Regulations.

 

(i)         The obligation of the Company to settle Awards in Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the SEC or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all certificates for shares
of Common Stock or other securities of the Company or any of its Affiliates
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the federal securities laws, or the rules, regulations and
other requirements of the SEC, any securities exchange or inter-dealer quotation
system upon which such shares or other securities are then listed or quoted and
any other applicable federal, state, local or non-U.S. laws, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

(ii)        The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal or impractical after the Company has used
commercially reasonable efforts to comply with applicable law. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

 

(j)            Payments to Persons Other Than Participants. If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

 

(k)           Nonexclusivity of the Plan. Neither the adoption of this Plan by
the Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.

 

(l)            No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any of its Affiliates, on the one
hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

18

 

 

(m)          Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its Affiliates and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself.

 

(n)           Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o)           Governing Law. Except to the extent that provisions of the Plan
are governed by applicable provisions of the Code, the Exchange Act or other
substantive provisions of federal law, the Plan shall be governed by and
construed in accordance with the internal laws of the State of Nevada applicable
to contracts made and performed wholly within the State of Nevada, without
giving effect to the conflict of laws provisions thereof.

 

(p)           Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(q)           Obligations Binding on Successors. The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.

 

(r)            Code Section 162(m) Approval. If so determined by the Committee,
the provisions of the Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholder
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions, if any, in each case in order for certain
Awards granted after such time to be exempt from the deduction limitations of
Section 162(m) of the Code. Nothing in this clause, however, shall affect the
validity of Awards granted after such time if such stockholder approval has not
been obtained.

 

(s)            Other Agreements. Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of shares of Common
Stock under an Award, that the Participant execute lock-up, stockholder or other
agreements, as it may determine in its sole and absolute discretion.

 

(t)            Payments. Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive shares of Common
Stock under any Award made under the Plan.

 

19

 

 

(u)           Non-Qualified Deferred Compensation.

 

(v)           To the extent applicable and notwithstanding any other provision
of this Plan, this Plan and Awards hereunder shall be administered, operated and
interpreted in accordance with Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code prior to the payment and/or delivery to such
Participant of such amount, the Company may (i) adopt such amendments to the
Plan and related Award Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to comply
with the requirements of Section 409A of the Code. No action shall be taken
under this Plan which shall cause an Award to fail to comply with Section 409A
of the Code, to the extent applicable to such Award. However, in no event shall
any member of the Board, the Company or any of its Affiliates (including their
respective employees, officers, directors or agents) have any liability to any
Participant (or any other person) with respect to this Section 15(u).

 

(i)         With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan are designated as separate payments.

 

(ii)        Notwithstanding anything in the Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that are
“deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six months after the date of such Participant’s “separation
from service” or, if earlier, the Participant’s date of death. Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum, without interest, on the earliest date permitted under Section 409A of
the Code that is also a business day.

 

(iii)       Market Stand-off Provisions. If the Company or any equity holder of
the Company proposes to offer for sale any equity securities of the Company
pursuant to a public offering under the Securities Act and if requested by the
Company and/or any underwriter engaged by the Company for a reasonable period of
time specified by the Company or such underwriter following the filing of the
registration statement filed with respect to such offering, the Participant
shall not, directly or indirectly, offer, sell, transfer, pledge, contract to
sell (including any short sale), grant any option to purchase, or otherwise
dispose of, or enter into any hedging or similar transaction with the same
economic effect as a sale relating to, any shares of the Common Stock acquired
by the Participant pursuant to an Award or any other securities of the Company
held by the Participant, and shall execute and deliver such other agreements as
may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company my impose stop
transfer instructions with respect to such shares or other securities until the
end of such period.

 

(w)          Claw-back Provisions. All Awards (including any proceeds, gains or
other economic benefit actually or constructively received by a Participant upon
any receipt or exercise of any Award or upon the receipt or resale of any shares
of Common Stock underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement. The Company shall delay the exercise of its rights under this Section
for such period as may be required to preserve equity accounting treatment.

 

20

 

 

(x)           No Liability with Respect to Any Corporate Action. Subject to
Section 15(u), nothing contained in the Plan or in any Award Agreement will be
construed to prevent the Company or any of its Affiliates from taking any
corporate action which is deemed by the Company or any of its Affiliates to be
appropriate or in its best interest, and no Participant or beneficiary of a
Participant will have any claim against the Company or any of its Affiliates as
a result of any such corporate action.

 

(y)           Affiliate Employees. In the case of a grant of an Award to an
employee or consultant of any Affiliate of the Company, the Company may, if the
Committee so directs, issue or transfer the shares of Common Stock, if any,
covered by the Award to such Affiliate, for such lawful consideration as the
Committee may specify, upon the condition or understanding that the Affiliate
will transfer the shares of Common Stock to the employee or consultant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All shares of Common Stock underlying Awards that
are forfeited or canceled shall revert to the Company.

 

(z)           Foreign Employees and Foreign Law Considerations. The Committee
may grant Awards to individuals who are eligible to participate in the plan who
are foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

 

(aa)         Expenses; Gender; Titles and Headings. The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

* * *

 

The 2014 Stock Award Plan was originally adopted and approved by the Board of
Directors and stockholders of Corindus Vascular Robotics, Inc. on August 12,
2014. This Amended and Restated 2014 Stock Award Plan was adopted and approved
by the Board of Directors on April 21, 2016 and adopted and approved by the
stockholders of Corindus Vascular Robotics, Inc. on [   ], 2016.

 

21

 

 